Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 27 is objected to because of the following informalities:  the claim refers to “first electrical contact” and “second electrical contact” where this should be “a first electrical contact” and “a second electrical contact”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-23, 25, and 28-30 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Wood, Sr. et al. (US 5,800,344).
Regarding Claim 21, Wood discloses:
A laryngoscope, comprising: 
a body (20) comprising a proximal end and a distal end (the proximal and distal ends of body 20); 
a blade (12) configured to be coupled to the body (see Fig. 2 showing the blade 12 coupled to body 20 via 24) and comprising a first end (proximal end of 12), a second end (seen in Fig. 2 where 44 and 46 are located), a channel (see Fig. 3 showing the hollow nature of 40 for receiving various optical and electrical components), and a rigid spatulate shape portion (18), wherein the channel extends from the first end and terminates in a closed end face (see Fig. 2 showing the closed face at the second end), wherein the closed end face comprises a lens (44), and wherein the rigid spatulate shape portion is located between the closed end face and the second end (see Figs. 2-3 showing 18 extending beyond the second end of the blade’s second end); and 
an image capturing device (42) disposed within the channel and coupled to the distal end of the body (see Fig. 2 showing the assembled device with all components coupled to form an integral unit), wherein the image capturing device is configured to capture images of a patient's larynx through the closed end face (42 is an image sensor and the laryngoscope is designed to provide images during intubation).

Regarding Claim 22, Wood further discloses wherein the first end of the blade is open to enable insertion of the image capturing device into the channel (see Fig. 2 where 54 is connected at the back of 40 for housing electrical conductors related to the image sensor 42).

Regarding Claim 23, Wood further discloses a strengthening element (fiber optics 46 have structural strength and are within at least a portion of the channel as seen in Fig. 3) located within at least a portion of the channel.

Regarding Claim 25, Wood further discloses wherein the image capturing device is a camera (42 is considered a camera because the sensor is designed to capture an image).

Regarding Claim 28, Wood further discloses wherein the lens is positioned at an angle relative to the rigid spatulate shape portion (see Fig. 2 showing the rigid spatulate shape portion extending at an angle relative to the flat face where the lens 44 is located).

Regarding Claim 29, Wood further discloses wherein at least a portion of the blade is curved (see Fig. 2 showing the curvature of the blade).

Regarding Claim 30, Wood further discloses a light source (46) disposed within the channel (seen in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wood, Sr. et al. (US 5,800,344) in view of Wu (US 5,261,392).
Wood discloses the invention substantially as claimed as stated above; however, Wood does not explicitly disclose wherein the image capturing device is a fiber optic cable.  The Examiner notes that the use of fiber optic cables or bundles for imaging is common in the art and a known alternative to distal sensors.  Wu teaches using such bundles for viewing in a similar laryngoscope (Col 3 Lines 38-41).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute fiber optics for Wood’s sensor.  Such a modification requires substituting one known element for another to yield predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 9,737,202. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a body, a blade with a spatulate shaped portion, a channel, a closed end face that is transparent and can be a lens (claim 7), a strengthening element, and a camera.  While the scopes of the claims are not identical, the patent anticipates the claims of the present application.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 9,820,641. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a body, a blade with a spatulate shaped portion, a channel, a closed end face that is transparent and can be a lens, a strengthening element, and a camera.  While the scopes of the claims are not identical, the patent anticipates the claims of the present application.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 10,178,947. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a body, a blade with a spatulate shaped portion, a channel, a closed end face that is transparent and can be a lens (claim 14), a strengthening element, and a camera.  While the scopes of the claims are not identical, the patent anticipates the claims of the present application.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10,786,146. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a body, a blade with a spatulate shaped portion, a channel, a closed end face that is transparent and can be a lens (claim 11), a strengthening element, and a camera (claim 12).  While the scopes of the claims are not identical, the patent anticipates the claims of the present application.

Allowable Subject Matter
Claims 24, 27, and 31-40 would be allowable if rewritten in independent form as necessary and if a Terminal Disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious wherein the strengthening element is a metal rod (claim 24).  Wood’s fibers would not be replaced with metal rods.  Also, Wood fails to disclose or render obvious first electrical contact disposed on the image capturing device and second electrical contact disposed on the blade, wherein the first and second electrical contacts are configured to transfer power and data between the image capturing device and the body of the laryngoscope (claim 27).  Wood’s image capturing device is within the blade in such a manner that establishing contact between the image capturing device and blade does not have a function.  Because of this, there is no reason to include such contacts.  Finally, the prior art fails to disclose or render obvious wherein the strengthening element is configured to couple to the laryngoscope handle portion.  In Woods, the Examiner considers the fiber optics to be the strengthening element.  These optics are not configured to couple to the handle.  There is no reason to modify them to do so.  These claims are different from claim 21 where the image capturing device is coupled to the body.  Wood’s device is an integral device such that all components are coupled, but the fiber optics are not configured to couple to the handle.  The optics couple to the blade which is coupled to the handle.  No feature of the optics is designed to couple to the handle such that without the blade, the two would not be coupled.  There being no reason to modify Wood to include such a feature, the claims would be allowable assuming the formal matters are adequately addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795